Citation Nr: 1641590	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  11-07 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In April 2013, the Veteran testified at a personal hearing before the undersigned and a transcript of that hearing has been associated with the file. 

In June 2014 and August 2015 decisions, the Board remanded the appeal for additional development.

This appeal was processed using the Veterans Benefits Management System (VBMS).  A review of the Veteran's Virtual VA claim reveals the April 2013 hearing transcript.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In June 2014 the Board remanded the appeal to, among other things, obtain and associate with the claims file any mental health records pertaining to any drug rehabilitation treatment the Veteran underwent at the 97th General Hospital, Frankfurt Germany.  The post-remand record showed that the AOJ in October 2014 requested these records from the National Personnel Records Center (NPRC) for the years 1972, 1974, and 1976.  However, NPRC did not thereafter provide VA with the requested records or a statement saying that no such records could be found.  See 38 U.S.C.A. § 5103A(c)(2) (West 2014) (efforts to obtain Federal department records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile).  Therefore, in August 2015, the Board found that another remand to ensure compliance with the Board's prior remand instructions was required.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that, where the remand orders of the Board are not satisfied, the Board itself errs in failing to ensure compliance).  

A negative response was received from NPRC in October 2015.  The record reflects that another request was sent to NPRC in October 2015; however, the year was limited to 1975.  See Request for Information.  The NPRC provided a negative response.  Service personnel records show that the Veteran served in Germany from June 1974 to March 1977.  Thus, the search request did not include all relevant years.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the NPRC or any other appropriate custodian and specifically request mental health records pertaining to any drug rehabilitation treatment the Veteran underwent at the 97th General Hospital, Frankfurt Germany for the year 1977.  If the records sought do not exist or that further efforts to obtain them would be futile, NPRC or the other appropriate custodian must specifically notify VA of this fact.

2.  If while the appeal is in remand status the AOJ obtains records pertaining to the Veteran's treatment at the 97th General Hospital, an addendum should be obtained to the June 2014 VA opinion as to the origins or etiology of his hepatitis C.  Specifically, the examiner is asked to provide another opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hepatitis C is etiologically related to any of his claimed modes of transmission (intravenous drug use, unprotected sex, contact with blood, air gun inoculations during service, etc.)?

In so opining, the examiner should identify which modes of transmission at least as likely as not caused the Veteran's hepatitis C. 

In so opining, the examiner is to consider any pertinent medical data and/or medical literature which may reasonably illuminate the medical analysis in the study of this case.  

In so opining, the examiner is to also consider the Veteran's lay claims regarding modes of transmission and observable symptoms since service.

The examiner should provide a rationale that fully explains the basis for the conclusions reached.

If the examiner once again feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case (SSOC) that gives him notice of all the evidence added to the record since the June 2015 SSOC.  The Veteran should be given an appropriate opportunity for response before returning the appeal to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




